Citation Nr: 1536705	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected herpes infection of the mouth and lips with erythema multiform.

2.  Entitlement to a compensable rating for herpes infection of the mouth and lips with erythema multiform.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran and his spouse testified at a local hearing at the RO before a Decision Review Officer (DRO) in December 2009, and at a Board hearing before the undersigned Veterans Law Judge sitting at the RO in May 2012.  Transcripts of both hearings have been associated with the claims file.  

The claims were previously remanded by the Board in January 2013 for further development.  In July 2013, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. 
§ 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In addition to the Veteran's paper claims file, there are paperless, electronic files associated with his claims (Virtual VA and Veterans Benefits Management System (VBMS)).  A review of his VBMS file reveals one document, the July 2015 Informal Hearing Presentation submitted by the Veteran's representative.  The Virtual VA file contains VA outpatient treatment records dated through April 2012, which were considered in the July 2013 supplemental statement of the case.  The remaining Virtual VA documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons explained below, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the further delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the claims were remanded for further development in January 2013, to include, as relevant, affording the Veteran VA examinations.  The AOJ was instructed to associate with the file, all outstanding VA treatment records prior to obtaining further VA examinations.  Following the issuance of the July 2013 supplemental statement of the case, the Veteran informed VA that he had transferred his care to the VA medical center (VAMC) in Surprise, Arizona.  A review of the file reveals that records from the Surprise VAMC have not been obtained.  As the VA examiners were not able to consider these records in their evaluation of the Veteran's claims, their conclusions may be based upon inaccurate facts.  As such, a remand is necessary to obtain such outstanding treatment records with the file and, thereafter, in accordance with the below discussion, obtain addendum opinions and/or examinations.  

In this regard, with respect to the claim for service connection for hepatitis C, the Board notes that the June 2013 VA examiner indicated that such disorder was less likely than not that such is related to his military service, to include as a result of the use of air gun vaccinations and/or a tooth extraction.  Rather, she determined that it was more likely that the Veteran's hepatitis C was due to other risk behaviors/ factors such as body piercings, prior sexual partners, multiple potential exposures through his work as a dental assistant, and/or prior drug use.  In a July 2013 statement, the Veteran reported that the examiner's conclusion is false because the Veteran has not had multiple sexual partners or engaged in drug use.  Further, the Board noted the Veteran's emphatic denial of exposure to the risk factors of high-risk sexual activity and intranasal and intravenous drug use in the January 2013 Remand.  Additionally, during the May 2012 hearing before the Board, the Veteran testified that prior VA treatment records and examination reports incorrectly noted that he had tattoos and body piercings other than earrings.  The Veteran sought a private medical opinion simply to prove that he had no tattoos or body piercings beyond ear piercings.  Thus, in rendering the addendum opinion on Remand, the examiner should consider the Veteran's statement regarding the lack of these risk factors. 

With respect to the claim for an increased rating for herpes, the May 2013 VA skin examination revealed that, at the time, the Veteran did not have active rashes in the mouth, lips, or body.  However, during his hearing before the Board, the Veteran reported that he experiences two to four breakouts per year, lasting for approximately two weeks each.  Therefore, as such examination was not conducted during an active stage, a remand is necessary in order for the examiner to provide an opinion as to an estimation of the extent of the skin condition during a breakout or, if determined by the examiner, a new examination should be provided. See Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, while the examiner noted that the Veteran was last seen at VA in 2010 and requested a refill of his antiviral medication for his herpes simplex virus, she indicated that the Veteran did not use any oral or topical medication in the past 12 months for any skin condition.  However, during his hearing before the Board and in a July 2013 statement, the Veteran reported that, during his breakouts, he self-treats with topical medication.  As such, the examiner should be requested to consider the type of treatment with which the Veteran self-medicates.   

Finally, the AOJ should also give the Veteran another opportunity to submit information and/or evidence pertinent to the claims on appeal, including any additional private treatment records or authorization forms for VA to obtain private records.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Surprise, Arizona, VAMC.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) .

2.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's June 2013 VA hepatitis examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the June 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disease is etiologically related to the Veteran's active military service, to include as a result of the use of air gun vaccinations and/or his tooth extraction.  The examiner should address the Veteran's lay statements that he does not have additional risk factors cited in the June 2013 opinion regarding multiple sexual partners, tattoos, and prior drug use.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed hepatitis C and the continuity of symptomatology of the claimed disorder.  

The rationale for any opinion offered should be provided.

3.  After obtaining any outstanding records, return the claims file to the VA examiner who conducted the Veteran's May 2013 VA skin and scars examinations.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  If it is determined that a new examination should be conducted during an active stage of the Veteran's skin disease, the examiner should address the Board's inquiries as articulated in the January 2013 remand directives.  

After reviewing the record, the examiner is requested to address the following inquiries:

The examiner should estimate the extent of the Veteran's skin condition during a breakout, to include estimating the percentage of his entire body associated with his skin condition and the percentage of exposed areas associated with his skin condition during a breakout.

The examiner should also indicate whether the Veteran is prescribed intermittent systemic therapy such as corticosteroids, or other immunosuppressive drugs and the total duration of time needed for this therapy during a 12-month period.  In this regard, the examiner should indicate whether the antiviral medication prescribed in 2010 is considered systemic therapy.  The examiner should also consider the Veteran's report that he self-treats with topical medication.   

The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




